Citation Nr: 0825196	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for transverse myelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a December 2007 decision the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for transverse myelitis.  The 
Board remanded the reopened claim back to the RO for further 
consideration of additional evidence received and 
adjudication of the claim on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In July 2008 the veteran's representative submitted 
additional medical evidence in support of the veteran's 
claim.  The veteran's representative specifically stated that 
the veteran did not waive RO review of the new evidence.  
Accordingly, the veteran's claim must be remanded to the RO 
for review of this evidence and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (2007).

The December 2007 Board decision instructed the RO to issue a 
supplemental statement of the case and readjudicate the 
veteran's reopened claim for service connection for 
transverse myelitis on the merits.  The resulting 
supplemental statement of the case, issued in March 2008, 
contains wording regarding whether or not a claim should be 
reopened, so does not appear to have addressed the claim for 
service connection on the merits.  As pointed out by the 
veteran's representative, the RO must issue a supplemental 
statement of the case which adjudicates the veteran's claim 
on the merits, as instructed by the Board's December 2007 
decision.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).
  
The claims file contains conflicting opinions as to the 
etiology of the veteran's transverse myelitis.  For this 
reason, the veteran's claims file should be reviewed by an 
appropriate medical specialist, who should be requested to 
provide a medical opinion regarding the likely etiology of 
the transverse myelitis.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates if service connection was 
granted.

Accordingly, the issue of service connection for transverse 
myelitis is again REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran's claims file should be 
sent to a specialist in neurologic 
disorders for the purpose of offering an 
opinion as to whether the veteran's 
transverse myelitis is related to his 
military service.  The physician is 
requested to review the entire record 
including the service treatment records of 
motor vehicle accident in 1979 with 
cervical strain and neck muscle strain in 
1981, the post-service medical records, 
the June 2002 statement of Dr. Baxter, the 
November 2004 statement of Dr. Winkelmann, 
the June 2005 VA examination report, the 
June 2008 statement of Dr. Booker, and the 
internet articles submitted by the 
veteran.  The reviewing physician is asked 
to provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the veteran's 
transverse myelitis developed as a result 
of service, including a motor vehicle 
accident in 1979 with cervical strain and 
neck muscle strain in 1981.

3.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should show that the veteran's 
claim was reviewed on the merits, 
including consideration of all evidence 
received since the March 2008 supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

